Citation Nr: 1040423	
Decision Date: 10/27/10    Archive Date: 11/01/10

DOCKET NO.  05-32 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an increased evaluation for service-connected 
multiple sclerosis (MS) with neurogenic bladder, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an initial evaluation in excess of 20 percent 
for service-connected sensory neuropathy of the left (dominant) 
upper extremity.

3.  Entitlement to an initial evaluation in excess of 10 percent 
for service-connected sensory neuropathy of the left lower 
extremity.

4.  Entitlement to an initial compensable evaluation for optic 
neuritis.

5.  Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to December 
1968. 

This appeal arises before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in July 2003 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which continued a 30 percent evaluation for MS and 
denied entitlement to SMC.  In a December 2005 rating decision, 
the RO continued the 30 percent evaluation for MS but granted 
separate evaluations as follows: a 20 percent evaluation for 
sensory neuropathy of the left upper extremity, a 10 percent 
evaluation for sensory neuropathy of the left lower extremity, 
and a noncompensable evaluation for optic neuritis.

An increased evaluation for PTSD was referred out by the Board in 
its February 2008 remand.  However, in a February 2008 statement, 
the Veteran stated he wished to withdraw this claim.

The issue of a right wrist disability as secondary to the 
service-connected MS and left upper and lower neuropathy 
was raised by the Veteran in a December 2008 statement, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it and it is referred to the AOJ for 
appropriate action.  

This claim was remanded in February 2008.  Unfortunately, and for 
reasons explained below, the Board finds that further remand is 
necessary.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's claims were remanded in February 2008 including in 
order to obtain VA treatment records and to accord the Veteran 
additional VA examination.  These actions were completed and the 
claim was returned to the Board.

However, in April 2010 and prior to adjudication, the Veteran 
submitted a statement indicating that he had required brain 
surgery at a private hospital in November 2009.  Following 
surgery, he developed double pneumonia and required treatment 
with a ventilator.  He stated that he is now under the care of 
Bay Pines VA Medical Center, and has been issued a motorized 
wheelchair due to his service-connected disabilities.  He 
continues to be homebound.  

The Veteran specifically asked that these private and VA 
treatment records be obtained in support of his claims on appeal.  
Hence, another remand is required.

Accordingly, the case is REMANDED for the following action:

1.  Ensure that all identified VA and non-
VA treatment records are obtained from 
January 2009 to the present that are not 
already of record.  Specifically, obtain 
any and all records from the Mease-Dunedin 
(spelling unverified) Hospital in Dunedin, 
Florida from February 2009 to the present 
concerning treatment including brain 
surgery and for double pneumonia; and from 
VAMC Bay Pines, Florida from January 2009 
to the present. 

2.  If it is determined necessary, schedule 
the Veteran for VA examination with the 
appropriate specialists to determine the 
nature and extent of his MS with neurogenic 
bladder and any residuals including left 
upper and lower extremity neuropathy, and 
optic neuritis, and to determine if the 
Veteran is permanently housebound or 
requires the aid and assistance of another.  
All indicated tests and studies must be 
performed.  The claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  All symptomatology 
must be completely described.

The examiner must provide a complete 
rationale for any opinion expressed.

3.  After undertaking any other development 
deemed essential in addition to that 
specified above, readjudicate the Veteran's 
claims for an increased evaluation for MS 
with neurogenic bladder, sensory neuropathy 
of the left (dominant) upper extremity, 
sensory neuropathy of the left lower 
extremity, optic neuritis, and entitlement 
to SMC based on the need for regular aid 
and attendance or housebound status with 
application of all appropriate laws and 
regulations if applicable, and to include 
appropriate consideration of lay witness 
statements, and consideration of any 
additional information obtained as a result 
of this remand.  See Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009).  If any 
issue on appeal remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative, and they must be provided 
an opportunity to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Veteran need take no action 
until he is so informed.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App 369 (1999).  The 
Veteran is advised that failure to appear for VA examinations 
could result in the denial of his claims.  38 C.F.R. § 3.655 
(2007).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  
The Board intimates no opinion as to the ultimate outcome of this 
case.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


